• The following order was filed March 27, 1924:
By the Court. — The judgment of this court entered herein on the 11th day of April, 1922 (176 Wis. 626, 187 N. W. 677), affirming the judgment of the the circuit court for Douglas county dismissing plaintiffs complaint, having been reversed upon appeal by the supreme court of the United States, and the Superior Water, Light & Power Company having moved that the mandate of said court be filed, if is ordered:
(1) That the mandate of the supreme court of'the United States reversing said judgment be filed with the clerk of this court.
(2) That the judgment of this court entered herein on the 11th day of April, 1922, be, and the same hereby is, vacated and set aside, and that the cause be remanded to the circuit court for Douglas county with instructions to reinstate plaintiff’s complaint and cause of action, and for further proceedings according to law.